Exhibit 10.2

THIRD AMENDMENT TO

AMENDED AND RESTATED SECURITY AGREEMENT

THIS THIRD AMENDMENT (the “Amendment”) is made as of February 24, 2010 by and
between GTC Biotherapeutics, Inc., a Massachusetts corporation (the “Debtor”),
and LFB Biotechnologies, S.A.S., a société par actions simplifiée established
under the laws of France (the “Secured Party”).

RECITALS

A. The Debtor and the Secured Party are parties to an Amended and Restated
Security Agreement dated as of June 18, 2009, as amended by that certain Omnibus
Amendment Regarding Loan Agreement and that certain Omnibus Amendment Regarding
Note and Warrant Purchase Agreement, each dated December 21, 2009 (as so amended
and as the same may hereafter be amended, the “Security Agreement”). Capitalized
terms used herein without definition shall have the meanings assigned to them in
the Security Agreement.

B. The Debtor requested that the Security Agreement be amended as set forth
herein.

C. Subject to certain terms and conditions contained herein, the Secured Party
is willing to agree to the same as hereinafter set forth.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Amendments to Security Agreement.

(a) The fourth, fifth and sixth WHEREAS clauses contained in the Security
Agreement are hereby amended and restated in their entireties as follows:

“WHEREAS, pursuant to that certain Loan Agreement dated as of June 18, 2009
between the Debtor and Secured Party, as amended by that certain Omnibus
Agreement Regarding Loan Agreement dated December 21, 2009 (as so amended, and
as the same may hereafter be amended, the “Loan Agreement”), the Secured Party
has made a term loan to the Debtor in the aggregate principal amount of
$3,500,000 and in connection therewith the Debtor has issued to the Secured
Party an Amended and Restated Promissory Note dated June 18, 2009 and amended
and restated as of December 21, 2009 in the original principal amount of
$3,483,682.88 (the “Secured Note”).

WHEREAS, pursuant to that certain Note Purchase Agreement dated as of
February 22, 2010 (the “2010 Purchase Agreement”) and subject to the
satisfaction of the conditions contained therein, the Secured Party has
committed to make a term loan to the Debtor in the aggregate principal amount of



--------------------------------------------------------------------------------

$7,000,000 and in connection therewith the Debtor is issuing to the Secured
Party a secured promissory note dated as of February 24, 2010 in the original
principal amount of $7,000,000 (the “2010 Note, and together with the 2006
Convertible Note, the 2008 Convertible Note and the Secured Note, collectively,
the “Notes”).

WHEREAS, in connection with the issuance of the Secured Note and that certain
secured convertible note dated as of June 18, 2009 in the original principal
amount of $4,512,268 (which the parties hereto acknowledge has been indefeasibly
paid in full, is no longer outstanding, and has been converted in its entirety
to shares of the Debtor’s Series E-1 10% convertible preferred stock in
accordance with the terms thereof), the Debtor has amended and restated the
Original Security Agreement in its entirety and delivered this Agreement in
favor of Secured Party, pursuant to which all debts, obligations and liabilities
of the Debtor to the Secured Party are secured, including without limitation,
the obligations under the 2008 Purchase Agreement, the Loan Agreement, the 2006
Convertible Note, the 2008 Convertible Note, the 2010 Note, the 2010 Purchase
Agreement and the Secured Note.”

(b) Section 1 of the Security Agreement is hereby amended and restated in its
entirety as follows:

“1. CREATION OF SECURITY INTEREST.

Debtor grants to Secured Party, its successors and assigns, a continuing
security interest in, to and against all property listed on any collateral
schedule now or in the future annexed to or made a part of this Agreement
(“Collateral Schedule”), including without limitation the property listed on
Collateral Schedule No. 1, whether now owned or existing or hereafter acquired
or arising and wheresoever located, and in and against all additions,
attachments, accessories and accessions to such property, all substitutions,
replacements or exchanges therefor, and all proceeds or products thereof, in
whatever form, including without limitation cash, deposit accounts (whether or
not comprised solely of proceeds), certificates of deposit, insurance proceeds
(including hazard, flood and credit insurance), negotiable instruments for the
payment of money, chattel paper, security agreements, documents, eminent domain
proceeds, condemnation proceeds and/or tort claim proceeds (all such property is
individually and collectively called the “Collateral”). This security interest
is given to secure the payment and performance of all debts, obligations and
liabilities of any kind whatsoever (including all interest (whether or not
allowed or disallowed), charges, expenses, fees and other sums accruing after
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency or reorganization of Debtor) of Debtor to Secured Party, now existing
or arising in the future, including without limitation, the debts, obligations
and liabilities of Debtor to Secured Party in connection with the payment and
performance of the 2006 Convertible Note, the 2008 Convertible Note, the 2010

 

- 2 -



--------------------------------------------------------------------------------

Note, the Secured Note, the 2008 Purchase Agreement (excluding the Warrant), the
Loan Agreement, the 2010 Purchase Agreement, that certain Trademark and License
Security Agreement by and between the Debtor and the Secured Party dated as of
December 22, 2008 (as amended, the “Trademark Security Agreement”), that certain
Patent and License Security Agreement by and between the Debtor and the Secured
Party dated as of December 22, 2008 (as amended, the “Patent Security
Agreement”), and that certain Second Mortgage, Security Agreement and Fixture
Filing dated December 22, 2008 granted by Debtor to Secured Party, as amended by
that certain Amendment to Mortgage, Security Agreement and Fixture Filing dated
June 18, 2009, by that certain Second Amendment to Mortgage, Security Agreement
and Fixture Filing dated as of December 21, 2009, and by that certain Third
Amendment to Mortgage, Security Agreement and Fixture Filing dated as of
February 24, 2010 (as so amended, the “Mortgage”), together with all Schedules
and attachments thereto and any renewals, extensions, modifications, amendments
and/or restatements of any such debts, obligations and liabilities (such Notes,
the 2008 Purchase Agreement, the Loan Agreement, Trademark Security Agreement,
Patent Security Agreement, Mortgage, Schedules, debts, obligations and
liabilities are called the “Indebtedness”).”

(c) Section 7(d) of the Security Agreement is hereby amended and restated in its
entirety as follows:

“(d) Proceeds from any sale or lease or other disposition shall be applied:
first, to all costs of repossession, storage, and disposition including without
limitation attorneys’, appraisers’, and auctioneers’ fees; second, to discharge
the obligations then in default; third, to discharge any Indebtedness of Debtor
to Secured Party in connection with the Secured Note; fourth, to discharge any
Indebtedness of Debtor to Secured Party in connection with the 2008 Convertible
Note; fifth, to discharge any Indebtedness of Debtor to Secured Party in
connection with the 2010 Note, sixth, to discharge any Indebtedness of Debtor to
Secured Party in connection with the 2006 Convertible Note; seventh, to
discharge any other Indebtedness of Debtor to Secured Party, whether as obligor,
endorser, guarantor, surety or indemnitor; eighth, to reasonable, out-of-pocket
expenses incurred in paying or settling liens and claims against the Collateral;
and lastly, to Debtor, if there exists any surplus. Debtor shall remain fully
liable for any deficiency.”

2. Ratification; No Further Amendments. Except as specifically amended hereby,
the Security Agreement shall remain unmodified and in full force and effect. All
of the terms and conditions of the Security Agreement, including without
limitation the grant of the security interest contained therein, are hereby
ratified and affirmed in all respects. On and after the date hereof, each
reference in the Security Agreement to “this Security Agreement”, “hereunder”,
“hereof”, or words of like import referring to the Security Agreement, shall
mean and be a reference to the Security Agreement as amended by this Amendment,
and each reference in any

 

- 3 -



--------------------------------------------------------------------------------

other documents to the Security Agreement, “thereunder”, “thereof”, or words of
like import referring to the Security Agreement shall mean a reference to the
Security Agreement as amended by this Amendment.

3. Miscellaneous.

(a) This Amendment shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts without reference to its conflicts of
laws.

(b) This Amendment may be executed by the parties hereto in several counterparts
hereof and by the different parties hereto on separate counterparts hereof, all
of which counterparts shall together constitute one and the same agreement.
Delivery of an executed signature page of this Amendment by facsimile
transmission shall be effective as delivery of a manually executed counterpart
hereof.

[Signatures follow on next page]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Secured Party and the Debtor have caused this Amendment
to be duly executed as a sealed instrument by their duly authorized
representatives, all as of the day and year first above written.

 

DEBTOR: GTC BIOTHERAPEUTICS, INC. By:  

/s/ John B. Green

 

John B. Green

Senior Vice President, Chief Financial Officer and Treasurer

SECURED PARTY: LFB BIOTECHNOLOGIES S.A.S. By:  

/s/ Christian Béchon

Name:   Christian Béchon Title:   President